     CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                 Case No. 17-CV-3058
                      Plaintiff,

        --against--

 LINDSEY MIDDLECAMP,


                      Defendant.




 BROCK FREDIN,
                                                 Case No. 18-CV-466
                      Plaintiff,

        --against--

 GRACE MILLER,
 CATHERINE SCHAEFER,


                      Defendants.


                          DECLARATION OF BROCK FREDIN

STATE OF WISCONSIN                     }
                                       ss:
COUNTY OF SAINT CROIX                  }

       BROCK FREDIN, being duly sworn, deposes and says:

       1.     I am the Plaintiff in the above-captioned proceeding.      I submit this

declaration in support of my objection to the April 24, 2020 Report and Recommendation.

For the reasons stated herein and within my objection dated May 2, 2020, my objection

should be granted in their entirety.


                                             1
     CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 2 of 11




                         AUTHENTICATION OF DOCUMENTS

       2.     Attached hereto as Exhibit A is a true and correct copy of the April 27, 2020 email

between Leita Walker and Brock Fredin.

       3.     Attached hereto as Exhibit B is a true and correct copy of the December 1, 2019

email from SeekingArrangement.com related to the username and domain on SA.com obtained

during discovery for the username ‘gator’. [Dock. No. 118 p. 34.]

       4.     Attached hereto as Exhibit C is a true and correct copy of the April 25, 2018 email

between Lindsey Middlecamp to Catherine Schaefer, Grace Miller, David McCabe, Sarah Nasset,

Karl Johann Breyer, Adam C. Ballinger, and Tara Patet.




Dated: May 2, 2020
Saint Croix County, WI




                                                   s/ Brock Fredin
                                                   Brock Fredin
                                                   Saint Croix County, WI
                                                   (612) 424-5512 (tel.)
                                                   brockfredinlegal@icloud.com
                                                   Plaintiff, pro se




                                               2
CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 3 of 11




                          A
             CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 4 of 11


  From:    Walker, Leita WalkerL@ballardspahr.com
Subject:   Email today
   Date:   April 27, 2020 at 11:34 AM
     To:   brock fredin brockfredinlegal@icloud.com


       Hi, Mr. Fredin. I got an email from anonymousemail. It looks like it might be from you but I
       didn’t want to open it without checking in case it is spam/a virus.
       Can you please confirm whether you sent me a link to a court of appeals opinion?

       Thanks,

       Leita Walker



       2000 IDS Center, 80 South 8th Street
       Minneapolis, MN 55402-2119
       612.371.6222 DIRECT
       612.371.3207 FAX
       walkerl@ballardspahr.com


       www.ballardspahr.com
             CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 5 of 11


  From:    brock fredin brockfredinlegal@icloud.com
Subject:   Re: Email today
   Date:   April 27, 2020 at 3:35 PM
     To:   Walker, Leita WalkerL@ballardspahr.com


       No, I do not send anonymous emails nor have I ever. This email is not me. I have no
       knowledge of this email until you just provided me with this information. I am insulted that you
       would make this implication but thankful you notified me of this contact. Indeed, the implication
       that I would send emails like this is a fiction created by Catherine Schaefer, Lindsey
       Middlecamp, and Grace Miller.

       Moreover, I would not send an anonymous email to an adverse attorney. Given the Court of
       Appeals decision released today, I believe that the anonymous email was created by Lindsey
       Middlecamp, Catherine Schaefer, Grace Miller, or their surrogates to provide you with an
       advantage in any pleading. I encourage you to notify the Court by sharing a screenshot of the
       email and/or any email address. This includes taking all necessary actions including contacting
       your managing partner(s), Information Technology teams, and state or federal law enforcement.

       This email is likely yet another stalking event carried out by Catherine Schaefer, Lindsey
       Middlecamp, Grace Miller, and their surrogates. They have carried out an unprecedented
       orchestrated stalking campaign that refuses to cease. This is but one of hundreds of their
       efforts likely targeting me, in part, because of my family of origin.

       As I have described, I am unable to receive protection from these women because of their
       powerful societal roles and gender. I am terrified of these violent women. Because your firm is
       acting in concert with these women’s actions to stalk me by not only providing free pro bono
       representation but also where Adam C. Ballinger and (former Lindquist partner) Karl Johann
       Breyer attempted to tamper and interfere with this and similar litigation in an April 25, 2018
       email, failure to take immediate action described above may amount to negligence.

       I am notifying the Court immediately of this evidence to preserve the incident and yet again
       document actions to terrorize my family and me.

       Brock Fredin
           On Apr 27, 2020, at 11:34 AM, Walker, Leita <WalkerL@ballardspahr.com> wrote:

           Hi, Mr. Fredin. I got an email from anonymousemail. It looks like it might be from you but
           I didn’t want to open it without checking in case it is spam/a virus.
           Can you please confirm whether you sent me a link to a court of appeals opinion?

           Thanks,

           Leita Walker



           2000 IDS Center, 80 South 8th Street
           Minneapolis, MN 55402-2119
           612.371.6222 DIRECT
           612.371.3207 FAX
           walkerl@ballardspahr.com


           www.ballardspahr.com
CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 6 of 11




                          B
CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 7 of 11
CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 8 of 11




                          C
CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 9 of 11
CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 10 of 11
CASE 0:17-cv-03058-SRN-HB Document 141 Filed 05/03/20 Page 11 of 11
